Order entered August 4, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00588-CV

              TRANSCONTINENTAL REALTY INVESTORS, INC., Appellant

                                               V.

                     ORIX CAPITAL MARKETS LLC, ET AL., Appellees

                         On Appeal from the 134th Judicial District Court
                                      Dallas County, Texas
                                Trial Court Cause No. 11-15428

                                            ORDER
        We GRANT the July 30, 2014 motion of Vielica Dobbins, Official Court Reporter for

the 134th Judicial District Court of Dallas County, Texas, for an extension of time to file the

reporter’s record. We ORDER the reporter’s record tendered to this Court on July 30, 2014

filed as of that date.


                                                      /s/   ADA BROWN
                                                            JUSTICE